Citation Nr: 1637891	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-13 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected disabilities.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to April 10, 2008.

4.  Entitlement to a disability rating in excess of 30 percent for PTSD from April 10, 2008 to May 20, 2009.

5.  Entitlement to a disability rating in excess of 50 percent for PTSD from May 21, 2009.

6.  Entitlement to a disability rating in excess of 30 percent for ischemic heart disease.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to July 1969.  His decorations include the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008, August 2008, and July 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.

In January 2015, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that in January 2015, the Board also remanded a claim of entitlement to service connection for headaches.  In an October 2015 rating decision, the RO granted this claim.  In view of the foregoing, this service connection issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran did not have diabetes mellitus, type II, at any time during the appeal period.

2.  The Veteran's hypertension is not related to his active service and did not become manifest to a degree of at least 10 percent within one year of separation from service.

3.  Hypertension is unrelated (causation or aggravation) to a service-connected disease or injury. 

4.  During the pendency of the period under consideration, the Veteran's PTSD is manifested by occupational and social impairment with deficiency in most areas and includes symptoms such as nightmares, impaired impulse control, hypervigilance, difficulty adapting to stressful circumstances, near-continuous depression, and inability to establish and maintain effective relationships; total social impairment or symptoms equivalent with the level of this severity contemplated by the 100 percent rating is not shown.

5.  The Veteran has ischemic heart disease manifested by a workload of greater than 5 METs but not greater than 7 METs and an ejection fraction greater than 50 percent.

6.  The Veteran's service-connected disabilities are PTSD, rated as 70 percent disabling; ischemic heart disease, rated as 30 percent disabling; migraine headaches, rated as 30 percent disabling; residuals of gunshot wound to the right finger with healed fracture, middle phalanx and tender scars, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; scars of the right middle finger, right wrist, and right forearm, rated as noncompensable; bilateral hearing loss disability, rated as noncompensable; and erectile dysfunction, rated as noncompensable.  

7.  From September 28, 2011, the Veteran's service-connected disabilities in the aggregate, in particular his PTSD, render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Hypertension was not incurred in or aggravated by service, to include herbicide exposure, and may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Hypertension is not proximately due to or the result of (causation or aggravation) a service connected disease or injury.  38 C.F.R. § 3.310 (2015).

4.  The criteria for a 70 percent disability rating for the Veteran's service-connected PTSD, and no greater, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

5.  The criteria for a disability rating in excess of 30 percent for ischemic heart disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).  

6.  From September 28, 2011, the criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for hypertension and diabetes mellitus as well as entitlement to increased disability ratings for PTSD and ischemic heart disease and entitlement to TDIU.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in January 2015, the Board most recently remanded the Veteran's claims and ordered the agency of original jurisdiction (AOJ) to obtain outstanding VA treatment records, provide the Veteran with a VA examination for his hypertension and claimed diabetes mellitus, and issue a statement of the case (SOC) for the Veteran's claim of entitlement to an increased disability rating for ischemic heart disease.  The Veteran's claims were to then be readjudicated.  

Pursuant to the January 2015 Board remand instructions, outstanding medical treatment records were obtained and associated with the Veteran's claims folder.  Also, he was provided VA examinations in April 2015 for his hypertension and diabetes mellitus claims.  Further, he was issued a SOC for his ischemic heart disease claim.  The Veteran's hypertension, diabetes, PTSD, and TDIU claims were then readjudicated via an October 2015 supplemental statement of the case (SSOC).  
Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in May 2008, prior to the initial adjudication of his hypertension, diabetes, and TDIU claims, VA satisfied this duty.  Also, regarding the Veteran's PTSD and ischemic heart disease claims, where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist a claimant in the development of his claims. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes statements from the Veteran, service treatment records, Social Security Administration (SSA) records, and post-service VA treatment records.  

Additionally, the Veteran was afforded VA examinations for his PTSD in January 2008, August 2009, and December 2013 as well as VA examinations for his ischemic heart disease in May 2014 and April 2015.  He was also provided VA examinations for his hypertension and diabetes in April 2015.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed the his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, the examination reports pertaining to the Veteran's PTSD and ischemic heart disease contain sufficient information to rate the disabilities under the appropriate diagnostic criteria.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision.

Service connection for diabetes mellitus

The Veteran contends that he has diabetes mellitus, type II, that is related to his service, in particular exposure to herbicides during his service in Vietnam.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3)  and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16   (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed.Cir.2007)).  If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including type II diabetes mellitus if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. 
 § 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e)  shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524   (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Board initially notes that the Veteran's personnel records document his service in Vietnam.  As such, in-service exposure to herbicides is conceded.

The Veteran's service treatment records are absent complaints of or treatment for symptoms related to diabetes mellitus.  Indeed, his separation examination dated April 1969 is normal with regard to the endocrine system.  Further, the Veteran was afforded a VA examination for his claimed diabetes in April 2015.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with diabetes mellitus.  On the contrary, the examiner only noted impaired fasting glucose which he specifically noted was not diabetes mellitus type II.  Similarly, a VA endocrinology treatment record dated January 2010 specifically noted that the Veteran does not have diabetes but rather only had elevated glucose in the past.  There is no other medical evidence which indicates the Veteran has type II diabetes mellitus.  

Upon review, the Board concludes that the Veteran does not have current type II diabetes mellitus at any time during the appeal period.  The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Without competent evidence of diabetes mellitus type II at any time during the appeal period, service connection is not warranted.  As noted above, VA treatment records and the VA examination report during the appeal period were silent as to any identification of diabetes and referenced only elevated glucose.  As such, based on the evidence of record, the Board concludes that Veteran does not have a current impairment manifested by diabetes mellitus, type II at any time during the appeal period.

The Board acknowledges the Veteran's contention that he has diabetes mellitus, type II related to his service.  However, the Board finds the April 2015 VA examination report to be thorough, complete and sufficient bases upon which to reach a decision on the diabetes mellitus type II issue on appeal.  With respect to the VA examination report, such noted that examination did not reveal a current diabetes mellitus type II but rather only elevated glucose.  Moreover, the Board's conclusion that the Veteran does not have a current impairment of diabetes mellitus type II is not based exclusively on the VA examination, but as referenced above, is also based on VA treatment records and the service treatment records.  In sum, the Board has considered the Veteran's contentions but, for the reasons outlined, finds them to be outweighed by the objective evidence.

Additionally, while the Board acknowledges the Veteran's receipt of the combat infantryman's badge, 38 U.S.C.A. §. 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  As such, although the Board accepts the Veteran's combat service in Vietnam and in-service exposure to herbicides, the evidence must still establish by competent and probative evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563 (1996); Kessel v. West, 13 Vet. App. 9 (1999); Libertine v. Brown, 9 Vet. App. 521 (1996).  As discussed in detail above, the evidence does not demonstrate that the Veteran had diabetes at any time during the appeal period.   

In conclusion, the Board finds that the Veteran did not have diabetes mellitus, type II, at any time during the appeal period.  Thus, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).

Service connection for hypertension

The Veteran contends that he has hypertension that is related to his service.  Alternatively, he contends that the hypertension is due to his service-connected PTSD and ischemic heart disease.  Although the Board notes that he is also service-connected for migraine headaches, residuals of gunshot wound to the right finger, tinnitus, scars of the right middle finger, wrist and forearm, a bilateral hearing loss disability, and erectile dysfunction, as the Veteran has not contended that the hypertension is related to these disabilities nor does the objective evidence otherwise indicate, the Board will not address secondary service connection on this basis. 

Pertinent legal criteria

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Direct and presumptive service connection

As to a current disability, the Board notes that the medical evidence documents hypertension.  See, e.g., the April 2015 VA examination report. 

The Board notes that the record does not show any manifestations of hypertension during the one-year presumptive period after the Veteran's separation from active service.  On the contrary, the record does not reflect any complaints or findings consistent with hypertension until several years after his separation from active service.  Accordingly, service connection is not warranted on a presumptive basis as to this claim.  38 C.F.R. §§ 3.307, 3.309.  

With regard to in-service disease or injury, the Veteran's service treatment records indicate no suggestion of treatment for or complaints of symptoms related to hypertension.  Indeed, his blood pressure reading on his April 1969 separation examination report was 110/68.  However, the Board acknowledges the Veteran's receipt of the combat infantryman's badge and in-service exposure to herbicides during service in Vietnam.  While hypertension is not among the listed diseases that are presume to be related to exposure to herbicides under 38 C.F.R. § 3.309(e), service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Turning to the nexus requirement for service connection, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current hypertension was incurred in service.

In this regard, the Board notes that a VA examiner concluded in an April 2015 report after examination of the Veteran and review of his claims folder that it is less likely than not that the Veteran's hypertension was incurred in or caused by service.  The VA examiner's rationale for his conclusion was based on his finding that the Veteran's hypertension is caused by adrenal disease (primary aldosteronism).  The examiner further noted that this is clearly documented in the medical records.  Moreover, there was no clinical evidence in the record that the Veteran had adrenal disease while in the service nor is there any finding of hypertension while in service.  

The April 2015 VA examination report was based upon thorough consideration and analysis of the Veteran's pertinent medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].

The Board notes that the National Academy of Sciences (NAS), in a 2006 and 2008 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549  (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  However, as discussed in detail above, the April 2015 VA examiner reviewed the Veteran's medical history, considered his complaints, and conducted an examination of the Veteran, and thereafter concluded that the Veteran's current hypertension is not related to his service.  The Board has therefore placed great probative value on the findings of the VA examiner.  As such, to the extent that the NAS study suggests a relationship between the Veteran's hypertension and his service, the Board finds that this is greatly outweighed in probative value by the examiner's opinion.  

To the extent the Veteran himself asserts his current hypertension is related to his service, the Veteran is competent to report that he has a current diagnosis (as that is documented in the record).  He is also competent to report that he has had symptoms since service.  However, hypertension was not noted during service.  Inasmuch as the blood pressure reading upon separation from service was normal, he did not have characteristic manifestations sufficient to identify the chronic disease entity, hypertension.  38 C.F.R. § 3.303(b).  The Board notes that the Veteran is competent to report his symptoms both current and past.  However, this lay evidence is inconsistent with the generally silent service records and his specific denial of high blood pressure prior to separation.  Further, the in-service blood pressure reading is more credible and more probative than his after-the-fact lay assertions.  The Board concludes that the Veteran's denial of pertinent symptoms is far more probative and credible than the lay evidence submitted in support of a claim for benefits.  The Board must find that his statements with regard to a nexus between his hypertension and service to be of minimal probative value and outweighed by the objective evidence.

As to the Veteran's belief that his current hypertension problems are related to his period of service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the question of the cause of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements are not probative.  The Veteran has not been shown to have the requisite medical expertise to render a competent medical opinion regarding hypertension.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In short, the weight of the credible and probative evidence establishes that hypertension was not manifest during service or within one year of separation.  

While the Board acknowledges the Veteran's receipt of the combat infantryman's badge, 38 U.S.C.A. §. 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  As such, although the Board accepts the Veteran's combat service in Vietnam and in-service exposure to herbicides, the evidence must still establish by competent and probative evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory, Kessel, Libertine, all supra.  As discussed in detail above, the preponderance of the evidence is against a finding that the Veteran's hypertension is related to service.      

Secondary service connection

As discussed above, the competent evidence establishes that the Veteran has hypertension.  See, e.g., the April 2015 VA examination report.  Additionally, the Veteran is currently service-connected for PTSD and ischemic heart disease.     

Turning to the nexus requirement for service connection, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current hypertension is due to or aggravated by his PTSD and ischemic heart disease and service connection is therefore not warranted on a secondary basis.

Specifically, the Veteran was afforded a VA examination in April 2015.  After examination of the Veteran and review of his claims folder, the VA examiner concluded that it is less likely than not that the Veteran's hypertension is caused or aggravated by the PTSD and ischemic heart disease.  The VA examiner's rationale for his conclusion was based on his finding that the Veteran's hypertension is caused by adrenal disease (primary aldosteronism).  The examiner further noted that this is clearly documented in the medical records.  Moreover, there was no medical literature that supported a finding that adrenal disease is caused by PTSD or ischemic heart disease.  The examiner also reported that the Veteran's hypertension has followed the usual course as expected with primary aldosteronism based on review of the clinical record, and there is no clinical evidence of permanent aggravated of his hypertension by PTSD or ischemic heart disease or any other condition that he has.  

The April 2015 VA examination report was based upon thorough consideration and analysis of the Veteran's pertinent medical history.  See Bloom, supra.

The Board observes that the Veteran has contended that his hypertension is secondary to his PTSD and ischemic heart disease.  The Board notes that the Veteran is competent to report that he has been diagnosed with hypertension.  However, to the extent the Veteran proffers this information as a positive nexus between his hypertension and PTSD and ischemic heart disease, the Board finds that such an opinion is outweighed by the evidence of record, in particular the April 2015 VA examination report which was based on thorough review of the Veteran's pertinent medical history and medical condition and supported by adequate rationales.  Therefore, this lay evidence is accorded little probative value.    

Here, the preponderance of the evidence is against the claim and there is no doubt to be resolved. 

Conclusion

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury.  The benefit sought on appeal is accordingly denied.


Higher evaluation for PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

The Veteran's PTSD is rated as 10 percent disabling prior to April 10, 2008; 30 percent from April 10, 2008 to May 20, 2009; and 50 percent thereafter under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in September 2011; therefore the claim is governed by DSM-IV.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time most of the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A GAF score ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms OR some difficulty in social, occupational, or school functioning.  A GAF of 71 to 80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  A GAF of 81 to 90 would indicate absent or minimal symptoms and a GAF of 91 to 100 would indicate superior functioning in a wide range of activities; no symptoms. 
While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran was provided a VA examination in January 2008.  He reported a depressed mood, crying spells, fatigue, and guilt.  He slept about 4 hours per night and had nightmares about his combat service in Vietnam.  He also reported intrusive thoughts, flashbacks, irritability, poor concentration, hypervigilance, and exaggerated startle response.  He was unable to tolerate being in large crowds of people and preferred to be completely alone.  He denied suicidal/homicidal ideation.  His psychiatric symptoms occurred daily and were moderate in severity.  He also reported that he has been married since 1959 and has one son.  He noted that the marriage was unstable, although there were no plans for a divorce.  He also noted that he did not have any friends.
 
Upon examination, the VA examiner reported that the Veteran was alert and oriented to time, place, person, and situation.  Further, the Veteran was appropriately dressed and cooperative and attentive.  The Veteran evidenced depressed mood, irritable and tearful affect, normal speech, normal thought process, fair insight and judgment, no auditory/visual hallucinations, no evidence of psychosis, no suicidal/homicidal ideation, and problems with short-term memory.  The examiner diagnosed the Veteran with PTSD.

The Veteran was afforded another VA examination in August 2009.  He reported that his relationship with his wife was stable, but he felt that his wife did not understand the nature of his problems.  He also noted that he had a "pretty good" relationship with his son.  He used medication for his sleep impairment and other psychiatric symptoms.  He continued to report nightmares.  He had significant problems with irritability and anger as well as difficulty with concentration.  He struggled with feelings of paranoia and had exaggerated startle response and hypervigilance.  He avoided being around other people and preferred being alone.  He had a restricted range of affect and found it difficult to experience a full range of emotions.  He reported thoughts of suicide, but would not kill himself because of his religious beliefs.  He did not have any hobbies or activities that he enjoyed.

Upon examination, the VA examiner reported that the Veteran's grooming and orientation were normal.  However, it was difficult at times  to get a direct response to specific questions.  There was no psychomotor agitation or psychomotor slowing.  The Veteran's eye contact was poor and he walked slowly.  His affect was restricted and he appeared tired.  He denied suicidal and homicidal ideation, although he reported auditory hallucinations where he hears mumbling, bells, and whistles.  He was not able to spell the word "world" correctly, and could not spell it backwards either.  He had limited insight but his judgment was intact.  There was no overt evidence of any cognitive deficits.  His speech was somewhat circumstantial at times, but generally appropriate.  His thought processes were linear.  The examiner diagnosed the Veteran with PTSD and noted that the Veteran has difficulty with irritability, anger, and concentration and has paranoia, hypervigilance, and exaggerated startle response.  The frequency of these symptoms was 2 to 3 times per week and the symptoms were severe when they occurred.  The examiner further reported that the Veteran's psychiatric symptoms caused moderate to severe impairment in social and industrial functioning and that his prognosis for stabilization and/or improvement was guarded.

The Veteran was provided another VA examination in December 2013.  The examiner reported that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner further noted that the Veteran's PTSD symptoms included anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner reported that the Veteran was capable of managing his financial affairs.  The examiner further noted that the Veteran's symptoms of PTSD, including recurrent memories and dreams of bloated corpses in Vietnam, psychological distress when exposed to situations reminding him of combat, avoidance of such situations, diminished interests, decreased social interaction, insomnia, and irritability would cause impairment of the Veteran's ability to relate to co-workers, receive supervision, adapt to work changes, maintain concentration and attention, and adhere to a typical work schedule.    

VA treatment records dated during the course of the period under consideration document the Veteran's treatment for PTSD which included his depression, irritability, intrusive thoughts, slow speech, sleep impairment, and arguments with his wife.  A November 2010 report documents his argument with a young man and challenging the man to a fight.  However, the Board also notes that he denied suicidal/homicidal ideation as well as auditory and visual hallucinations during the evaluations.  

Based on the foregoing, the Board finds that during the period under consideration, the Veteran is entitled to a 70 percent disability rating for his PTSD.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

The Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating.  See 38 C.F.R. § 4.7 (2015).  Criteria for the assignment of a 70 percent rating, which have arguably been met or approximated include near-continuous depression, impaired impulse control, and difficulty adapting to stressful circumstances.  Furthermore, although the Veteran has reported a generally stable relationship with his wife and son, the remainder of evidence during the period under consideration continuously documents his social isolation and withdrawal.  As such, the Board finds that in resolving the benefit of the doubt in the Veteran's favor, he suffers from an inability to establish and maintain effective relationships.  The Board further adds that the Veteran's PTSD has been manifested by hypervigilance, exaggerated startle response, paranoia, feelings of isolation, intrusive thoughts, nightmares, and slow speech.  These symptoms are therefore more congruent with the assignment of a 70 percent disability rating.  The Board also notes the August 2009 VA examiner's report that the Veteran's PTSD caused moderate to severe impairment in social and industrial functioning.  The Board also notes the December 2013 VA examiner's report that the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  However, based on the aforementioned symptoms associated with the Veteran's PTSD, the Board concludes that an increased rating of 70 percent is warranted during the period under consideration.  See 38 C.F.R. § 4.7 (2015).

The Board has also determined that the criteria approximating a 100 percent rating for any portion of the appellate period have not been met. The Board acknowledges the Veteran's report during the August 2009 VA examination that he experiences auditory hallucinations where he hears mumbling, bells, and whistles as well as his thoughts of suicide.  While the Board acknowledges this report as well as the remainder of evidence that documents the effect of the Veteran's PTSD on his functioning, the lay and medical evidence of record as a whole does not demonstrate both total occupational and social impairment.  In this regard, the remainder of evidence consistently documents the Veteran's denial of suicidal ideation as well as auditory hallucinations.  Moreover, the evidence does not demonstrate gross impairment in thought processes or communication, grossly inappropriate behavior, persistent delusions or hallucinations, or disorientation to time or place, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), and disorientation to time or place or other symptoms on a par with the level of severity exemplified in these manifestations.  Further, although the Veteran has reported problems with short term memory, there is no evidence that he has memory loss for names of close relatives or own name.  As noted above, while there is evidence of social impairment, the weight of the evidence does not demonstrate total social impairment.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is total social and occupational impairment.

In light of the foregoing, the Board concludes that the evidence of record does not show that the Veteran's overall level of severity more closely approximates the criteria for a 100 percent disability rating under 38 C.F.R. § 4.130 at any time during the course of the appeal.  Also, there are no other factors which would lead the Board to conclude that a 100 percent disability rating is warranted.  See Mauerhan, supra [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  Rather, his level of functioning is greater than that contemplated by the 100 percent rating category.  As discussed above, the evidence as whole indicates that the Veteran's PTSD traits also include nightmares, paranoia, intrusive thoughts, feelings of isolation, slow speech, and hypervigilance.  In consideration of these symptoms with the Veteran's other PTSD symptoms, the Board finds that these criteria do not approximate a 100 percent disability rating as they are not of such a severity or frequency to result in total occupational and social impairment.  

The Board also observes that the Veteran has been assigned GAF scores between 53 and 55, which is indicative of moderate impairment with a GAF of 55 at his recent VA examination in December 2013.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 70 percent rating. 


Higher evaluation for ischemic heart disease

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

The Veteran is currently assigned a 30 percent disability rating for ischemic heart disease effective March 24, 2014 pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005, which contemplates a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  

A 100 percent rating is warranted for chronic congestive heart failure, or; a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Based on the evidence presented, the Board finds that a rating in excess of 30 percent for ischemic heart disease is not warranted.  A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by the 30 percent rating criteria rather than contemplated by a 60 percent rating or higher under Diagnostic Code 7005.  38 C.F.R. § 4.104.

In this regard, the Veteran underwent a VA examination in May 2014.  The examiner reported a METs level of greater than 3-5 and that the METs level was found to be consistent with activities such as light yard work (weeding), mowing the lawn with a power mower, and brisk walking (up to 4 mph).  The examiner also noted that the Veteran did not have congestive heart failure, and that a nuclear stress test was negative for ischemia.  The examiner estimated the Veteran's METs at greater than 5 but less than 7.  Further, the Veteran showed a normal ejection fraction but a mild left ventricular hypertrophy which was 55 percent.  The examiner opined that the Veteran would not be able to engage in strenuous physical type work, but should be able to engage in sedentary and light physical work.  

The Veteran submitted an Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) from his private doctor, J.B., M.D., dated in April 2015.  The DBQ showed that the Veteran's left ventricular ejection fraction was 60 percent.  Also, the Veteran denied experiencing symptoms such as dyspnea, fatigue, angina, dizziness, and syncope with any level of physical activity.  Dr. J.B. further noted that the Veteran does not have congestive heart failure and that the Veteran's ischemic heart disease does not impact his ability to work.  

In reviewing all the evidence of record, the Board finds that a 30 percent evaluation is appropriate for the entire period on appeal.  A higher evaluation is not warranted as the Veteran's ischemic heart disease is not manifested by one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The Board acknowledges the Veteran's lay assertions in support of his claim.  The Veteran is competent to report his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has provided no written statements or reports from a private or VA clinician that suggest he has had one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  His report that he experiences chest pain is credible.  However, the current evaluation specifically contemplates dyspnea, fatigue, angina and hypertrophy.   Therefore, his statements cannot serve as the basis for a higher rating than that which is already assigned.

Extraschedular consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The criteria here amply account for the Veteran's complaints of symptoms associated with his PTSD which include depression, irritability, sleep impairment with nightmares, social isolation, and intrusive thoughts.  These are the types of manifestations considered under the General Rating Formula for Mental Disorders.  Further, the rating criteria are not a laundry list, and any complaints related by the Veteran may be considered accounted for by analogy to the listed exemplar criteria.  Mauerhan, supra.  There are no complaints or symptoms reported that are not of the types addressed by the General Rating Formula for Mental Disorders.  

Additionally, the criteria here amply account for the Veteran's complaints of symptoms associated with his ischemic heart disease which include chest pain and tightness.  These are the types of manifestations considered under the assigned 30 percent disability rating under Diagnostic Code 7005.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case, nor has the Veteran contended such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, there is no need for further discussion of extraschedular entitlement.


TDIU

Pertinent legal criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a  substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v.  Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2015).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

VA's General Counsel  has held that under 38 C.F.R. § 4.16, a total rating based on individual unemployability (TDIU) may be assigned based upon a Veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation. 

It was noted, however, that not every period of inability to work will establish an inability to follow a substantially gainful occupation warranting a TDIU rating, because it may be possible to secure and retain employment and to earn significant income despite occasional periods of incapacity. 

It was further noted that "[i]n view of the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, it is reasonable to conclude that some periods of incapacity or time lost from work would not preclude a Veteran from securing or maintaining substantially gainful employment." VAOPGCPREC 5-2005 (Nov. 25, 2005).
A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, that disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).
The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).


Analysis

The Veteran's service-connected disabilities are PTSD, now rated as 70 percent disabling; ischemic heart disease, rated as 30 percent disabling; migraine headaches, rated as 30 percent disabling; residuals of gunshot wound to the right finger with healed fracture, middle phalanx and tender scars, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; scars of the right middle finger, right wrist, and right forearm, rated as noncompensable; bilateral hearing loss disability, rated as noncompensable; and erectile dysfunction, rated as noncompensable.  Therefore, his service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2015).  

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities, in particular his PTSD, renders him unable to secure and follow a substantially gainful occupation.  

The Board notes that the Veteran is 67 years old.  His highest level of education is completion of eighth grade and auto body repair training.  See the Veteran's application for TDIU dated July 2012.  The Veteran has stated that he retired from working as a mechanic due to his PTSD symptoms.  

With regard to the impact of the Veteran's PTSD on his employability, as discussed above, he was provided a VA examination for his PTSD in December 2013.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that the Veteran's symptoms of PTSD, including recurrent memories and dreams of bloated corpses in Vietnam, psychological distress when exposed to situations reminding him of combat, avoidance of such situations, diminished interests, decreased social interaction, insomnia, and irritability would cause impairment of his ability to relate to co-workers, receive supervision, adapt to work changes, maintain concentration and attention, and adhere to a typical work schedule.    

The Board finds that the December 2013 VA examination report is of great probative value as the report was based on a thorough examination of the Veteran and consideration of his medical history.  See Bloom, supra.  The Board notes that there is no medical opinion contrary to the December 2013 VA examination report with regard to the effect of the Veteran's PTSD on his employability.

Additionally, with respect to the impact of the Veteran's ischemic heart disease on his employability, while Dr. J.B., opined in an April 2015 DBQ that the Veteran's ischemic heart disease would not impact employment, the May 2014 VA examiner concluded that the Veteran would not be able to engage in strenuous physical type work, but should be able to engage in sedentary and light physical work.  The Board also notes that with regard to the impact of the Veteran's bilateral hearing loss disability on his employability, he reported to a VA audiological examiner in an examination dated April 2014 that the disability affects his employability in that he has difficulty hearing peoples' voices.  There is no other evidence as to the impact of only the Veteran's bilateral hearing loss disability on his employability.

Although the evidence indicates that the Veteran would only be restricted from at most physical labor due to his ischemic heart disease and that the evidence is unclear as to whether the Veteran is precluded from working due to the bilateral hearing loss disability, the Board finds that in consideration of the Veteran's PTSD in addition to these disabilities that the service-connected disabilities in the aggregate would preclude the Veteran from obtaining substantial and gainful employment.  The Board further finds that the Veteran would likely be precluded from obtaining substantial and gainful employment given his level of education, which as discussed above, only consisted of completion of eighth grade and auto repair training.  Moreover, he was employed as a diesel mechanic which clearly involves a high level of physical labor. 

The competent and probative evidence therefore demonstrates that the Veteran's service-connected disabilities in the aggregate, to include his PTSD, ischemic heart disease, and bilateral hearing loss disability are productive of significant symptomatology which can be said to preclude substantial and gainful occupation.  Based on the above analysis, the Board concludes that a grant of TDIU is warranted under 38 C.F.R. § 4.16(a).  The Board further notes that TDIU is warranted from September 28, 2011, and not warranted prior to this date as the Veteran was employed full-time during this period.  See the Veteran's claim for TDIU dated July 2012.  

In conclusion, for the reasons and bases expressed above, the Board finds that TDIU is warranted on a schedular basis from September 28, 2011.  The benefit sought on appeal is accordingly granted. 

ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected disabilities is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure is denied.

Entitlement to a 70 percent disability rating for service-connected PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 30 percent for ischemic heart disease is denied.

Entitlement to TDIU from September 28, 2011 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


